TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-13-00462-CV



                                      Frank Ojeda, Jr., Appellant

                                                     v.

                                      CitiMortgage, Inc., Appellee



          FROM THE COUNTY COURT AT LAW AT NO. 1 OF TRAVIS COUNTY
       NO. C-1-CV-13-002343, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                                MEMORANDUM OPINION


                   Frank Ojeda, Jr. filed his notice of appeal on July 5, 2013. He requested and received

two extensions of time to file his brief. On November 19, 2013, the clerk of this Court notified

Ojeda that his brief was overdue and that his appeal was subject to dismissal for want of prosecution

unless he filed his brief by December 20, 2013. Ojeda has not filed his brief.

                   Accordingly, we dismiss the appeal for want of prosecution. See Tex. R. App.

P. 42.3(b), (c).



                                                  __________________________________________

                                                  Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed for Want of Prosecution

Filed: January 15, 2014